Corrigan, J.,
dissenting. This case brings before the court once against the question whether in an action for malpractice the statute of limitation begins to run, at the latest, at the termination of the physician-patient relationship or from the time the patient discovers the malpractice.
The statute of limitation applicable to medical malpractice, R. C. 2305.11, reads, in pertinent part:
“An action for * * * malpractice * # * shall be brought within one year after the cause thereof accrued # * *.”
In applying that statute, this court, in DeLong v. Campbell (1952), 157 Ohio St. 22, held that:
“As to a cause of action for malpractice by a physician, the statute of limitations begins to run at the latest upon the termination of the physician-patient relationship whether, within the time limited by the statute, the act constituting malpractice is known or unknown by the one upon whom it was committed.”
That interpretation of the statute of limitation in malpractice actions was followed in Lundberg v. Bay View Hospital (1963), 175 Ohio St. 133, wherein, at page 135, Judge Zimmerman summarized our holdings in such cases as follows:
“It is the established law of Ohio that the one-year statute of limitations as now contained in Section 2305.11, Revised Code, does not begin to run until a medical relationship has finally terminated. Gillette v. Tucker, 67 Ohio St. 106, 65 N. E. 865, 93 Am. St. Rep. 639; Bowers v. Santee, 99 Ohio St. 361, 124 N. E. 238; and DeLong v. Campbell, Exrx., 157 Ohio St. 22, 104 N. E. 2d 177.”
Plaintiff urges that we should now discard that interpretation and hold that the statute of limitation in actions for medical malpractice should not begin to run until the patient discovers or, in the exercise of reasonable care, should have discovered the malpractice.
It is noted at the outset that “in determining the proper event which starts the period of limitation running •against a malpractice action, the courts are confronted with two conflicting policies, the policy of protecting a, *174practitioner against the danger of stale lawsuits * * * on the one hand, and, on the other hand, the policy of protecting patients against negligence of medical practitioners, which often is difficult to discover within the statutory period of limitation.” 80 A. L. R. 2d 372.
In order to implement one of these policies courts must determine the event which starts the period of limitation running. Several elections are presented: “* * * the period may commence to run when a practitioner’s wrongful act or omission occurred, or when such act or omission resulted in injury, or when the injury was, or by the exercise of reasonable diligence should have been, discovered, or, in the case of continuing treatment by the practitioner, when the treatment terminated.” 80 A. L. R. 2d 373.
As already noted above, this court has been committed to the rule that the termination of the physician-patient relationship is the event which starts the running of the statute of limitation. Gillette v. Tucker (1902), 67 Ohio St. 106; Bowers v. Santee (1919), 99 Ohio St. 361; Amstutz v. King (1921), 103 Ohio St. 674; Lundberg v. Bay View Hospital, supra (175 Ohio St. 133).
The reason advanced for adopting that view was expressed in Bowers, as follows, at page 368:
“* * * rppe surgeon should have all reasonable time and opportunity to correct the evils which made the operation or treatment necessary, and even reasonable time and opportunity to correct the ordinary and usual mistakes incident to even skilled surgery. The doctrine announced here is conducive to that mutual confidence that is highly essential in the relation between surgeon and patient.”
By adopting the termination of treatment rule this court avoided for the injured patient the harshness of the general rule that a cause of action accrues at the time the tortious act is committed. 34 Ohio Jurisprudence 2d 536, Limitation of Actions, Section 58. That general rule has been applied to malpractice cases. See annotations, 74 A. L. R. 1317; 144 A. L. R. 209; 80 A. L. R. 2d 368.
*175Seeking to lessen the severity of that general rule, courts have created various exceptions to it, including the termination of treatment rule. In Prosser on Torts (3 Ed.), 147, the author summarizes these developments as follows:
“ * * * The older approach to such cases was a literal application of the statute to bar the action, regarding it as intended to protect the defendant not only against fictitious claims, but also against the difficulty of obtaining evidence after lapse of time even when he is confronted with a genuine one; and considering the hardship upon the plaintiff as merely part of the price to be paid for such protection. The obvious and flagrant injustice of such cases has led to the adoption of a series of transparent devices to get around the rule. Thus the negligent treatment, or at least the defendant’s duty, are [sic] held to continue until the relation of physician and patient has ended; or the court finds fraudulent concealment of the damage, which tolls the running of the statute; or it finds ‘constructive’ fraud in silence with probable knowledge; or the failure to discover and remove the sponge or other foreign object left in the plaintiff’s body is held to be ‘continuing’ negligence. Quite recently there have been a wave of decisions meeting the issue head-on, and holding that the statute will no longer be construed as intended to run until the plaintiff has in fact discovered that he has suffered injury, or by the exercise of reasonable diligence should have discovered it. * # *”
The decision must now be made as to whether to adhere to the termination of treatment rule or to adopt the rule that the statute does not begin to run, at the latest, until the patient discovers or, in the exercise of reasonable care, should have discovered the injury, which latter is the so-called discovery rule.
“ * # * Simply and clearly stated the discovery rule is: The limitation statute or statutes in malpractice cases do not start to run until the date of discovery, or the date when, by the exercise of reasonable care, plaintiff should *176have discovered the wrongful act.” Johnson v. Caldwell (1963), 371 Mich. 368, 379, 123 N. W. 2d 785.
The discovery rule has been adopted in the following jurisdictions: Yoshisaki v. Hilo Hospital (1967), 50 Haw. 150, 433 P. 2d 220; Waldman v. Rohrbaugh (1966), 241 Md. 137, 215 A. 2d 825; Johnson v. Caldwell, supra; Grey v. Silver Bow County (1967), 149 Mont. 213, 425 P. 2d 819; Iverson v. Lancaster (N. D. 1968), 158 N. W. 2d 507; Frohs v. Greene (1969), 253 Ore. 1, 452 P. 2d 564; Wilkinson v. Harrington (R. I. 1968), 243 A. 2d 745; Miami v. Brooks (Fla. 1954), 70 S. 2d 306; Acker v. Sorensen (1969), 183 Neb. 866, 165 N. W. 2d 74.
It is apparent that, although the termination of treatment rule modifies to some extent the general rule that the statute of limitation begins to run at the time the tortious act is committed, it affords no relief to a patient whose injury is such that it is not discoverable until a time well beyond termination of treatment, but which is, nonetheless, the result of negligent treatment on the part of the physician. In such an instance the patient’s right of action is cut off, even though the claim has merit and the patient had neither knowledge nor means of gaining knowledge that he had sustained injuries through the fault of the physician.
Such a result is patently unjust. It is the feeling of this member of the court that we should not again approve our former decisions holding that a cause of action for malpractice accrues, at the latest, when the physician-patient relationship finally terminates.
The statute of limitation under consideration, R. C. 2305.11, says nothing about such termination. I cannot conceive that the General Assembly intended such a limited construction of the word “accrues,” which, in the present fact situation, would operate to deny civil redress or compensation to this plaintiff for a grievous wrong suffered allegedly at the hands of these licensed medical practitioners, because the effect of defendants’ alleged malpractice did not become manifest to plaintiff until more than a year after the physician-patient relationship ended.
*177The word “accrue” comes directly from the French word “accru,” which is the past participle of the verb, “accroitre,” which, in turn, is derived from the Latin verb, “ accrescere, ” meaning to increase. The word has been widely used in legal terminology in several senses, i. e., one use is the employment of “accrue” as an intransitive verb, meaning to come into existence as an enforceable claim; another use is to vest as a right, as, a cause of action has accrued when the right to sue has become vested. Vested right means a settled right, a fixed right, or an absolute right.
The right this plaintiff has to be compensated for her injuries, allegedly suffered from defendants’ malpractice, certainly could not become fixed, settled or absolute until she was aware of what defendants had done and how she had been damaged.
This did not become known to her until April 30, 1967, which was actually over 15 months after the physician-patient relationship with defendants was terminated.
Plaintiff’s cause of action could not accrue to her, or come into existence as an enforceable claim, until she had knowledge, or reasonably should have discovered, that she was possessed of such a claim, and thus able to take steps to enforce or give effect to such claim.
In my view, she should not be arbitrarily and unjustly deprived of her right to redress for defendants’ alleged wrong by reason of this court’s interpretation of the word “accrue,” as used in R. C. 2305.11, in the manner exemplified by our prior holdings.
I disapprove of such interpretation and would hold that under R. C. 2305.11 a cause of action for medical malpractice accrues, at the latest, when the effect of the alleged malpractice becomes manifest to the patient or when the malpractice reasonably should have been discovered by the patient.
It is contended by defendants that adoption of the discovery rule will, in effect, nullify the statute of limitation in malpractice cases and foster fraudulent claims. I do *178not agree with either contention. The purpose of the statute of limitation is to prevent an injured party from asserting an existing claim where lack of diligence in prosecution of the claim operates to the detriment of the defendant. More familiarly, it is said that one may not “sleep on his rights.” It cannot he said that a patient is “sleeping on his rights” when he is not even aware that he has suffered an injury at the hands of a physician. The statute of limitation, of course, retains its vitality under the discovery rule; it simply does not run until the injury is discovered or, in the exercise of reasonable care, should have been discovered.
Nor do I “believe that the danger of spurious claims is so great as to necessitate the infliction of injustice on persons having legitimate claims which were undiscoverable by the exercise of ordinary care prior to the lapse of” one year from the termination of treatment. Frohs v. Greene, supra (253 Ore. 1), at page 4.
If the discovery rule were to be adopted in malpractice cases, I would necessarily disapprove and overrule our previous holdings in Gillette v. Tucker, 67 Ohio St. 106; Bowers v. Santee, 99 Ohio St. 361; Amstutz v. King, 103 Ohio St. 674; and DeLong v. Campbell, 157 Ohio St. 22.
I would reverse the judgment of the Court of Appeals and remand the cause to the Court of Common Pleas for further proceedings.
Schneider and Duncan, JJ., concur in the foregoing dissenting opinion.